      Case: 1:19-cr-00614 Document #: 1 Filed: 07/30/19 Page 1 of 4 PageID #:1                   ,n

                                                                    FILED
                       UNITED STATES DISTRICT COURT                       .tlJL   30   2019 1Y
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
                                                                   .'EH8Ut'oE '*[YI8U*,
UNITED STATES OF AMERICA                   )
                                           )
                                                  No.
                                                            19 CR                  614
      v.                                   )      Violation: Title 18, United States
                                           )      Code, Section 1343
WILLIAM FOLEY                                            JUDGE THI\RP
                                                        MAGISTRATE JUDGE SCHENKfER

      The UNITED STATES ATTORNEY charges:

      1.     At times material to this Information:

             a.     Organization   A was a     not-for-profit organization based in

Lincolnshire, Illinois that funded research to advance the diagnosis, treatment, and

prevention of congenital heart defects in children.

             b.     Defendant WILLIAM FOLEY was the Executive Director of

Organization A from June 2004 through December 2017.

      2.     Beginning in or around January 201L, and continuing until on or about

November 30, 2017, at Lincolnshire,     in the Northern District of lllinois, Eastern
Division, and elsewhere,

                                   WILLIAM FOLEY,

defendant herein, devised, intended to devise, and participated        in a scheme      to

defraud Organization A and to obtain money and property owned by and under the

custody and control of Organization A by means of materially false and fraudulent

pretenses, representations, and promises, which scheme is further described below.
      Case: 1:19-cr-00614 Document #: 1 Filed: 07/30/19 Page 2 of 4 PageID #:1




       3.     It   was part of the scheme that FOLEY fraudulently disbursed and

caused to be disbursed from the bank accounts of Organization A funds         to FOLEY

and accounts controlled by FOLEY for FOLEYs own benefit, including FOLEY's

personal credit card account at Citibank.

       4.     It was further part   of the scheme that FOLEYfraudulently caused funds

of approximately $508,090 to be wired from the bank account of Organization A to

pay balances on FOLEYs personal credit card account at Citibank, which had been

used for personal expenses of clothing, hotel rooms, gtoceries, gas, and meals that

were unrelated to his employment at Organization A.

       5.     It   was further part of the scheme that FOLEY fraudulently used

Organization A's credit card issued to him by Organization A to pay his personal

expenses totaling     at least approximately $220,1L2, including the purchase          of

clothing, airline tickets, hotel rooms, sporting event tickets, groceries, gas, and meals

knowing that these purchases using Organization A's credit card were prohibited

because they were unrelated to his employment at Organization A.

       6.     It   was further part of the scheme that FOLEY withdrew cash funds

associated   with one of Organization A's accounts that had been issued to him by
Organtzation A totaling at least approximately $20,604, using those funds for his own

benefit.

       7.     It   was further part of the scheme that FOLEY falsely categorized

disbursements to himself and to his accounts as Iegitimate business expenses in the

financial journals of Organization A in order to conceal his fraudulent scheme.
     Case: 1:19-cr-00614 Document #: 1 Filed: 07/30/19 Page 3 of 4 PageID #:1




      8.     It was further part of the          scheme    that FOLEY concealed,
misrepresented, and hid and caused to be concealed, misrepresented, and hidden, the

existence, purpose, and acts done in furtherance of the scheme.

      9.     On or about October 3,2016, at Lincolnshire, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                 WILLIAM FOLEY,

defendant herein,    for the purpose of executing the       above-described scheme,

knowingly caused to be transmitted by means of wire communication in interstate

commerce certain writings, signs, and signals, namely, an interstate wire transfer of

approximately $8,821 from Organization A's bank account at Fifth Third Bank to

FOLEYs bank account at Citibank;

      In violation of Title 18, United States Code, Section 1343.




                                             D
      Case: 1:19-cr-00614 Document #: 1 Filed: 07/30/19 Page 4 of 4 PageID #:1




                                   Forfeiture Allegation

      The UNITED STATES ATTORNEY further alleges:

       1.    Upon conviction of an offense in violation of Title 18, United States Code,

Section 1343, as set forth in this Information, defendant shall forfeit to the United

States of America any property which constitutes and is derived from proceeds

traceable to the offense, as provided     in Title   18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2ait@).

      2.     The property to be forfeited includ.es but is not limited to a personal

money judgment in the amount of approximately $770,386.

      3.     If any property described above, as a result of any act or omission by the

defendant: cannot be located upon the exercise ofdue diligence; has been transferred

or sold to, or deposited with, a third party; has been placed beyond the jurisdiction of

the Court; has been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty, the United States of

America shall be entitled to forfeiture of substitute property, as provided in Title 21,

United States Code, Section 853(p).
